 1                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


 2                                                            Feb 21, 2019
                                                                  SEAN F. MCAVOY, CLERK
 3

 4

 5                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                NO: 1:18-CV-3038-RMP
 8                             Plaintiff,
                                                ORDER GRANTING STIPULATED
 9          v.                                  MOTION TO DISMISS FIRST
                                                NATIONAL BANK OF OMAHA
10    RICHARD S. RODRIGUEZ, also                AND DISCLAIMER OF INTEREST
      known as Richard S. Rodriquez;
11    SHONNA L. RODRIGUEZ, also
      known as Shonna L. Rodriquez; THE
12    RODRIGUEZ FAMILY LIVING
      TRUST; THE YAKIMA FAMILIA
13    OUTREACH TRUST; YAKIMA
      COUNTY; WELLS FARGO HOME
14    MORTGAGE, INC.; FIRST
      NATIONAL BANK OF OMAHA;
15    and DISCOVER BANK, Issuer of the
      Discover Card,
16
                               Defendants.
17

18         The United States of America (“United States”) and First National Bank of

19   Omaha (“FNBO”) have jointly moved to dismiss FNBO pursuant to Fed. R. Civ. P.

20   41(a)(2). Based on the Stipulated Motion to Dismiss First National Bank of

21   Omaha and Disclaimer of Interest (“Motion”), and for good cause shown, the

     ORDER GRANTING STIPULATED MOTION TO DISMISS FIRST NATIONAL
     BANK OF OMAHA AND DISCLAIMER OF INTEREST ~ 1
 1   Court hereby GRANTS the Motion, ECF No. 47, and IT IS HEREBY

 2   ORDERED that:

 3         1.     FNBO has no interest in the two separate parcels of real property

 4   located in Yakima County, Washington (collectively referred to in the Complaint

 5   and herein as the “Subject Properties”). See ECF No. 1 at 2, ¶ 1.

 6         The first parcel of real property has a street address of 12190 Mieras Road,

 7   Yakima, WA 98901 (individually referred to in the Complaint and herein as the

 8   “Mieras Property”). The Yakima County Assessor’s Parcel Number for the Mieras

 9   Property is 201334-24403. The Mieras Property is legally described as follows:

10         PARCEL D OF SHORT PLAT RECORDED IN BOOK 79 OF SHORT
           PLATS, PAGE 131, UNDER AUDITOR’S FILE NO. 2548258, RECORDS
11         OF YAKIMA COUNTY, WASHINGTON.

12   See ECF No. 1 at 5, ¶¶ 19-20.

13         The second parcel of real property has a street address of 1407 South 31st

14   Avenue, Yakima, WA 98902 (individually referred to in the Complaint and herein

15   as the “31st Avenue Property”). The Yakima County Assessor Office’s Parcel

16   Number for the 31st Avenue Property is 181326-33468. The 31st Avenue Property

17   is legally described as follows:

18         LOT 68, HAMILTON PARK ADDITION NO. 2, ACCORDING TO THE
           PLAT THEREOF, RECORDED IN VOLUME “X” OF PLATS, PAGE 3,
19         RECORDS OF YAKIMA COUNTY, WASHINGTON.

20   See ECF No. 1 at 7, ¶ 27.

21

     ORDER GRANTING STIPULATED MOTION TO DISMISS FIRST NATIONAL
     BANK OF OMAHA AND DISCLAIMER OF INTEREST ~ 2
 1         2.     FNBO is DISMISSED from this action with prejudice, with each

 2   party to bear its own respective costs and attorneys’ fees.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter a judgment of dismissal with prejudice as to FNBO, terminate FNBO

 5   as a defendant in this matter, and provide copies of this Order to counsel.

 6         DATED February 21, 2019.

 7
                                                 s/ Rosanna Malouf Peterson
 8                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING STIPULATED MOTION TO DISMISS FIRST NATIONAL
     BANK OF OMAHA AND DISCLAIMER OF INTEREST ~ 3
